—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Kent, J.), dated March 29, 2001, as denied her motion for leave to reargue a prior motion for pendente lite relief, which was determined by order of the same court, dated November 9, 2000.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying a motion for leave to reargue (see, SantaMaria v Schwartz, 238 AD2d 569). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.